t c memo united_states tax_court david furniss petitioner v commissioner of internal revenue respondent docket no filed date david furniss pro_se william f castor for respondent memorandum opinion marvel judge in separate notices of deficiency respondent determined the following income_tax deficiencies and penalties with respect to petitioner’s federal income taxes ‘all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar -- - addition_to_tax addition_to_tax taxable_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number after concessions the only remaining issues for decision are whether petitioner received unreported income during and of dollar_figure dollar_figure and dollar_figure respectively whether petitioner is liable for additions to tax for failure_to_file federal_income_tax returns for and and whether petitioner is liable for additions to tax for failure to make sufficient estimated_tax payments in and some of the facts have been stipulated and the stipulations are incorporated herein by this reference petitioner resided in lawton oklahoma at the time the petition was filed during petitioner received commissions of dollar_figure a pension of dollar_figure unemployment_compensation of dollar_figure dividends of dollar_figure and wages of dollar_figure during petitioner received unemployment_compensation of dollar_figure dividends of dollar_figure and wages of dollar_figure during petitioner received a pension of petitioner did not dispute nor did he present evidence regarding respondent’s determination that petitioner had self- employment income in of dollar_figure and was liable for self- employment_tax on that income this adjustment is deemed conceded in accordance with rule b ‘the only other issues raised in the notices of deficiency are computational dollar_figure unemployment_compensation of dollar_figure interest of dollar_figure dividends of dollar_figure and wages of dollar_figure petitioner did not file income_tax returns for or i unreported income respondent determined that all of petitioner’s receipts during the years in issue were income to petitioner petitioner does not dispute that he received the income rather he contends there is insufficient authority to hold him liable for an income_tax the crux of petitioner’s argument is found in his trial memorandum and supplement to trial memorandum these trial memoranda are merely lists of disjointed brief quotations and erroneous statements of law giving petitioner the benefit of the doubt we construe petitioner’s argument to be that the income_tax is unconstitutional and alternatively that the definition of income excludes his receipts we reject the court directed the parties to file simultaneous briefs together with simultaneous reply briefs petitioner did not file a brief we could declare petitioner in default and dismiss his case see rule 84_tc_693 affd without published opinion 789_f2d_917 4th cir pace v commissioner tcmemo_2000_300 we also could conclude that petitioner abandoned his claims after trial and decide this case against petitioner because he failed to meet his burden_of_proof see 84_tc_716 hartman v commissioner tcmemo_1999_176 we choose instead to decide the case on the merits in the hope that this opinion will guide petitioner’s future decisions regarding his tax obligations see calcutt v commissioner supra pincite pace v commissioner supra bissell v commissioner tcmemo_1991_163 - petitioner’s argument for well-established reasons first the income_tax repeatedly has been held constitutional see 771_f2d_471 10th cir affg tcmemo_1983_433 82_tc_403 bivolcic v commissioner tcmemo_2000_62 see also 761_f2d_1113 5th cir listing cases in each circuit holding the income_tax constitutional second sec_61 defines gross_income generally as all income from whatever source derived including but not limited to compensation_for services commissions interest dividends and pensions see sec_61 sec_85 provides in the case of an individual gross_income includes unemployment_compensation under sec_61 and and sec_85 petitioner clearly is required to include in gross_income all his receipts in the years in issue petitioner contends that income is defined only by sec_911 and the regulations under sec_861 and that his receipts are excluded from those definitions neither sec_911 nor sec_861 operates to prevent sec_61 from applying to petitioner’s receipts see solomon v commissioner tcmemo_1993_509 affd without published opinion 42_f3d_1391 7th cir petitioner’s reliance on sec_911 is misplaced sec_911 allows an exclusion_from_gross_income for foreign_earned_income at the election of a gualified individual defined as an individual whose tax_home is in a foreign_country see sec_911 petitioner had no foreign_earned_income and is not a gualified individual for purposes of sec_91l a sec_911 has no bearing on the taxation of petitioner’s receipts petitioner’s reliance on sec_861 likewise is misplaced petitioner reads sec_861 to provide that items not defined therein are not subject_to tax sec_861 and provides that interest from the united_states and compensation_for labor or personal services performed in the united_states with exceptions not applicable here are items of gross_income which shall be treated as income_from_sources_within_the_united_states nothing in sec_861 operates to exclude from income any of petitioner’s receipts we hold that petitioner received unreported income of dollar_figure dollar_figure and dollar_figure during and respectively il schedules a and c deductions petitioner asserted that he was entitled to schedule a itemized_deductions and schedule c profit or loss from -- - business deductions for the years in issue petitioner has the burden_of_proof on this issue see rule a we allowed petitioner ample time to present evidence establishing these deductions petitioner failed to introduce any such evidence or even indicate the specific deductions to which he believed he was entitled we hold that petitioner failed to carry his burden_of_proof see 503_us_79 292_us_435 6_tc_1158 affd 162_f2d_513 10th cir petitioner is not entitled to any schedules a or c deductions for the years in issue til sec_6651 addition_to_tax sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a timely return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see sec_665l1 a 469_us_241 38_f3d_440 9th cir harris v commissioner tcmemo_1998_332 petitioner also asserted he was entitled to schedule b interest and ordinary dividends deductions for the years at issue schedule b is a form used to report the taxpayer’s receipt of interest and ordinary dividends there are no schedule b deductions therefore petitioner is not entitled to any such deduction - petitioner did not file federal_income_tax returns or applications for extensions of time to file for or petitioner stated in his petition that he was not liable for penalties as determined by respondent the record is devoid of any evidence establishing a reasonable_cause for his failure_to_file a return thus we hold petitioner is liable for the sec_6651 addition_to_tax iv sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax in the case of any underpayment of estimated_tax by an individual unless a statutory exception applies the addition_to_tax under sec_6654 is mandatory see sec_6654 e 91_tc_874 75_tc_1 33_tc_1071 this section has no provision relating to reasonable_cause and lack of willful neglect it is mandatory and extenuating circumstances are irrelevant none of the statutory exceptions under sec_6654 applies in this case petitioner stated in his petition that he was not liable for penalties as determined by respondent but presented no further argument regarding payments of estimated_tax we thus hold petitioner liable for the sec_6654 a addition_to_tax v conclusion we have carefully considered all remaining arguments made by petitioner for contrary holdings and to the extent not discussed find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
